ACCEPTED
                                                                                           04-15-00153-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                        RONALD S. GUTIERREZ                                           5/18/2015 9:33:36 AM
                                                                                            KEITH HOTTLE
                                     LAWYER                                                         CLERK


                               LAS COLINAS STATION
                                  P. O. BOX 143243
                                IRVING, TEXAS 75014                      FILED IN
                                                                  4th COURT OF APPEALS
                                                                   SAN ANTONIO, TEXAS
TEL. (512) 222-3488           EMAIL: rsg.lawyer@gmail.com         05/18/2015
                                                                    FAX (512) 9:33:36
                                                                              233-2786AM
                                                                      KEITH E. HOTTLE
                                                                           Clerk
                                                                      May 18, 2015

VIA EFile

Ms. Consuelo Gomez, Lead Civil Operations Clerk
BEXAR COUNTY DISTRICT CLERK
101 W. Nueva, Suite 217
San Antonio, Texas 78205-3411

        Re:     No. 2014-CI-15319, Heather C. Tessmer vs. Tina M. Allen Souza,
                225th Judicial District Court, Bexar County, Texas


Dear Ms. Gomez:

       I request that you prepare a supplemental clerk’s record for filing in the
appeal of the above-referenced cause. This request is made pursuant to Rule
34.5(c)(1) of the Texas Rules of Appellate Procedure. The supplemental record
should contain the following:

        (1) Motion to Set, filed on February 13, 2015;
        (2) Motion to Set, filed on February 25, 2015; and
        (3) This letter.

      Upon completion, please contact me, and I will promptly pay the costs for
preparation of the supplemental record so that you can file it in the Fourth Court of
Appeals in No. 04-15-00153-CV. Thank you for your prompt attention.

        Very truly yours,

        /s/ Ronald S. Gutierrez
        Ronald S. Gutierrez
        Attorney for Tina M. Allen Souza

cc:     Fourth Court of Appeals, No. 04-15-00153-CV via EFile
        Heather Clement Tessmer via eServe, via facsimile at (210) 368-9729, and
           via email at info@tessmerlawfirm.com
        file